DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Applicant's election with traverse of Group I, claim(s) 1-10, drawn to a flat steel product made from a steel, in the reply filed on 12/10/2020 is acknowledged. (It is noted that claim 8 has been cancelled).  The traversal is on the ground(s) that "Using the same criteria as 37 C.F.R. § 1.475 and being aware of Krein, the International Searching Authority, conducting a search on the corresponding set of claims, found unity of invention to be present in the international application. Further, the method and component claims of Groups I, II, and III recite a flat steel product having the same composition and microstructure such that the results from a search for Group I will necessarily produce results applicable for examination of Groups II and III.".  This is not found persuasive because the originally presented claims on which the restriction was based on required the technical feature of a flat steel product made from a steel. However, as shown in the prior office action, the steel of the prior art reads on the instant technical feature of the flat steel product made from a steel, thereby making the instant technical feature is not a special technical feature as it does not make a contribution over the prior art.  In addition, as shown by the PCT/ISA/210 results provided by Applicant on 08/21/2018, NPL’1 was listed as an “X” document meaning that it did read on the claims 1-7, 9-11 and 15 as presented to the searching authority.
With respect to the search burden issue raised by the Applicant, Applicant’s arguments have been fully considered and are not persuasive. There would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: a) The inventions have acquired a separate status in the art in view of their different classification, b) The inventions have acquired a separate status in the art due to their 
Although the Applicant alleges that “the results from a search for Group I will necessarily produce results applicable for examination of Groups II and III”, Applicant provided no evidence to support this claim. In addition, one skilled in the art recognizes of the various methods of making steel such as casting, powder metallurgy, additive manufacturing. In addition, steel is employed in various industries such as sheets, pipes, structural members (H), etc. Therefore, contrary to Applicant’s arguments, the search for a flat steel product does not necessarily reveal the withdrawn (nonelected) groups of Groups II and III. 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
With respect to the specific amendments made in the instant claims to overcome the prior art of record that showed that instant technical feature is not a special technical feature, please see applied prior art that follows on how the claims are met. In addition, the applied prior art would still show that this is not a special technical feature and as shown above, a search and/or examination burden would exist if no restriction requirement is made. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-14 and 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking 12/10/2020.
Claims 1-7 and 9-10 remain for examination and are addressed in this office action since although Applicant elected claims 1-10 for examination claim 8 was cancelled by the Applicant.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because phrases which can be implied - "The invention provides", "according to the invention".  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
NPL’1
Alloy No. 1 at% [mass%]
JP’8000
(mass%)
Al
12 – 20 
30 		[ 17.33 ]
5.0 – 15 
Ti
0.2 – 2 
0.5		[ 0.53 ]
0.005 – 1 
B
0.1 – 0.6
1		[ 0.25 ]
0.002 – 0.1
Cr
0.3 – 7 
NPL’1: -
NPL’2: 0-6	[0 – 6.71]
0.01 – 5 
Ti/B
0.33 – 3.75 
0.5 – 3.75 		claim 2
1.0 – 3.75 		claim 3
2.12
Ti: 0.005 – 1
B: 0.002 – 0.1
∴ Ti/B: 0.05 – 500
Nb, Ta W
Nb +Ta + W: up to 0.1	claim 7
-
Nb: optional, 0.005 – 0.5
Ta: -
W: - 
S
up to 0.03
-
0.01 or less
P
up to 0.1
-
0.01 or less
Fe + impurities
Balance
Balance		[ 81.92 ]
Balance









Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Microstructure and mechanical properties of Fe3Al-based alloys with strengthening boride precipitates of Krein (NPL'1), and further in view of “A review of recent developments in Fe3Al-based alloys” of McKamey (NPL'2)
Regarding claims 1-3 and 9-10, Microstructure and mechanical properties of Fe3Al-based alloys with strengthening boride precipitates of Krein (NPL'1) which was cited in the IDS.  NPL'1 teaches {abstract, p. 1172 introduction, Table 1, Fig. 1} of Fe–Al–B–M (M = Ti, Hf, Zr, V, W) alloys based on Fe3Al with strengthening boride precipitates and a method of producing it wherein the Alloy no. 1 in Table 1 has a composition, in at%, of Fe: Balance, Al: 30, B: 1 and Ti: 0.5 which corresponds, in weight%, to, Fe: 81.92, Al: 17.33, B: 0.25 and Ti: 0.53. The composition provided by the prior art lies within the claimed range of the elements Al, Ti, B S, P and Fe of the instant claims. In addition, this specific composition also provides a Ti/B ratio, when Ti and B are in weight%, of 2.12. The prior art also teaches that “The XRD measurements were conducted on sheet-like samples from the bulk material of about 2 mm thickness” (p. 1173 right column 2nd paragraph) meaning that it is made into a flat steel product thereby meeting the flat steel product limitation of the instant claims. The prior art also does not teach the presence 
The prior art also teaches that “The alloys were produced using a conventional casting method with addition of boron and other transition elements (Ti, Hf, Zr, V and W) to precipitate stoichiometric metal borides” and recites TiB2, as a precipitate which reads on the claimed TiB2, precipitates of the instant claims. Additionally, the prior art teaches the presence of Fe3Al in its alloy and teaches the relative intensities of TiB2 and Fe3Al and therefore its content ratios in the alloy (see p. 1173 left column 1st paragraph, p. 1174 section 3.1, Fig. 1, Fig. 2) – “Iron aluminides based on the D03-ordered Fe3Al and theB2-ordered FeAl belong to the most extensively studied Fe--Al alloys for structural applications” Using the intensity profiles of Fig 2(a) and 2(b) of the prior art indicates that the Fe3Al makes at least 80% of the constituents and the claimed range of TiB2 (instant claims 1 and 9-10) lies within or overlaps the range of TiB2 present in the prior art – the range of TiB2 appears to be below 2% based on rough estimation of the intensity profiles of Fig 2 of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed ranges of various phases over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach the presence of Cr in the specific composition of the alloy. However, in the same field of endeavor, “A review of recent developments in Fe3Al-based alloys” of McKamey (NPL'2) teaches of Fe3Al-based iron nd col par 1, no chromium (see Table III), usually less than 2% - p.1785 2nd col last paragraph) of Chromium additions and teaches the benefits of Cr addition to the alloy such as increased RT ductility (p. 1782 2nd column par 2, p.1785 2nd column last paragraph), enhanced weldability, enhanced cleavage strength and partially suppressed cleavage fracture, and increases HT tensile strength (p. 1787 1st column par 1 – 2nd column par 2, p. 1788 Table II, III). The amount of Cr in NPL’2 when applied to the specific composition of NPL’1 becomes a range in weight% of, 0-6.71 wt% of Cr. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed ranges of Cr over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the optional elements recited in the instant claims, MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims are not required to present and are not deemed to limit the scope of the instant claims.

Regarding claims 4-6, NPL'1 teaches that its alloy has Fe3Al with grain size of about 100 x 50 µm2 and TiB2 precipitates of up to 4 µm length and 1 µm thickness thereby meeting the limitations of the instant claims since the prior art does not teach any TiB2 precipitates exceeding 4 µm length and 1 µm thickness and therefore would read on the at least 70% of TiB2 precipitates having a mean particle diameter as claimed in the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claim 7, NPL'1 does not require the presence of Nb, Ta or W (see the specific example above) and therefore meets the up to 0.1 weight% of the instant claim. 

Claims 1-7 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2006-118000A of Fujita and its English machine translation (JP'8000).
Regarding claims 1-6 and 9-10, JP'8000 {whole document} teaches {abstract, [0001]} “a high strength low specific gravity steel sheet having excellent ductility, and to provide its production method” wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {JP'8000 abstract, [0001] – [0030]}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).See MPEP § 2144.05 I. Regarding the limitation of “flat steel product”, JP'8000 [0009] teaches that its steel sheet can be cold rolled thereby reading on the instant limitation. 
With respect to the Ti/Nb claimed range of instant claims 1-3, although the prior art does not teach of this specific ratio of Ti/Nb, the prior art discloses that its alloy has Ti and Nb wherein the claimed ranges of the Ti and Nb of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. The prior art teaches Ti: 0.005 – 1 and B: 0.002 – 0.1 which would yield a range for Ti/B of Ti/B: 0.05 – 500 meaning that the claimed ranges of the Ti/Nb overlap or lie inside the ranges provided by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75. 
Regarding the optional elements recited in the instant claims, MPEP provides the guidance that "Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation." See MPEP § 2103 C. "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure." See MPEP § 2111.04.  Therefore, the optional features recited in the instant claims are not required to present and are not deemed to limit the scope of the instant claims.
a)  microstructure of the flat steel product comprises 0.3-5% by volume TiB2 precipitates that are embedded in a structural matrix made up of at least 80% by volume Fe3Al [claim 1], b) grain size of the Fe3Al in the structural matrix is b1) a maximum of 500 μm [claim 4], b2) a maximum of 100 μm [claim 5], c) at least 70% of the TiB2 precipitates in the structural matrix have a mean particle diameter of 0.5-10 μm [claim 6], and d) the microstructure of the flat steel product comprises d1) at least 0.5% by volume TiB2 precipitates [claim 9], d2) a maximum of 3% by volume TiB2 precipitates [claim 10] as claimed in the instant claims. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. 
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1 above) and b) the claimed and prior art products are produced by identical or substantially identical processes [instant steel – {instant specification pages 11-12} melting, casting, hot-rolled at end temperature of at least 850°C, coiled at temperature between room temperature and 750°C; Prior art – {JP'8000 – [0009] the retention temperature region above 1100 degrees C and below 1300 degrees C; hot-roll at the finishing rolling temperature of 850 degrees C or more; [0033] temperature winding (500 degrees C or less); [0009] giving annealing of 1 minute - 5 In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claim 7, JP’8000 teaches that its steel contains, in weight%, Nb: optional, 0.005 – 0.5 and does not require the presence of Ta or W. In addition, Nb is an optional addition meaning that it could be omitted or has a value of zero and therefore meets the up to 0.1 weight% of the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733